Exhibit 10.45

 

LOGO [g487202g60r48.jpg]

Kellogg Company

Restricted Stock Unit Terms and Conditions

Type of Award: Restricted Stock Unit (“RSU”) grants are typically provided on an
ad hoc basis to key employees, upon the approval of the Compensation Committee
of the Board of Directors or an appropriately designated proxy.

Vesting: RSUs become unrestricted and no longer subject to forfeiture and vest
on the third anniversary of the grant date, but the Compensation Committee may
impose such other vesting conditions on RSU grants as it determines in its sole
discretion at the time of grant. Employees generally will immediately forfeit
any non-vested RSUs if they are no longer employed by the Company or any
Subsidiary for any reason other than death, Disability, Retirement or Change in
Control (each, as defined in the Company’s applicable Long-Term Incentive Plan
(the “Plan”). RSUs generally will become fully vested if an employee’s
employment terminates because of death, Disability, Retirement or in certain
situations, Change in Control (as described below) prior to a vesting date. This
restricted stock unit award will be forfeited if the participant is terminated
for any other reason.

Change in Control: Notwithstanding the above, in the event of a Change in
Control, all outstanding RSU grants will fully vest immediately as of the Change
in Control and will be considered fully earned and will be payable promptly as
practicable following the Change in Control if the grants have not been assumed
or replaced by a Substitute Award, as defined below.

An award will qualify as a Substitute Award (“Substitute Award”)if it is assumed
by any successor corporation, affiliate thereof, person or other entity, or
replaced with awards that, solely in the discretionary judgment of the
Compensation Committee preserves the existing value of the outstanding RSU
grants at the time of the Change in Control and provide vesting and payout
terms, as applicable, that are at least as favorable to participants as vesting
and payout terms applicable to the RSU grants (including the terms and
conditions that would apply in the event of a subsequent Change in Control).

If and to the extent that RSU grants are assumed by the successor corporation
(or affiliate, person or other entity thereto) or are replaced with Substitute
Awards, then all such Substitute Awards thereof shall remain outstanding and be
governed by their respective terms and the provisions of the applicable plan.

If an RSU Award is assumed or replaced with a Substitute Award and the
participant’s employment with the Company is thereafter terminated by (i) the
Company or successor, as the case may be, for any reason other than Cause (as
defined in the Plan); or (ii) a participant eligible to participate in the
Kellogg Company Change of Control Severance Policy for Key



--------------------------------------------------------------------------------

LOGO [g487202g60r48.jpg]

 

Executives, for Good Reason (as defined in that Policy), in each case, within
the two year period commencing on the date of the Change in Control, then all
Substitute Awards for that participant will fully vest immediately as of the
date of such participant’s termination and will be considered fully earned and
will be payable promptly as practical following the date of such termination.

The Compensation Committee of the Board of Directors may make additional
adjustments or settlements of outstanding Awards as it deems appropriate and
consistent with the Plan’s purposes, including adjustments related to adverse
tax consequences for participants or the Company.

Payment: RSUs will be paid upon vesting in shares of Kellogg Company common
stock based on the applicable number of vested RSUs unless Kellogg Company
determines otherwise (see ‘Tax and Legal Issues’ below). Until the time of
vesting, no shares of common stock will be issued for the RSUs. In the event
that the RSUs are characterized as deferred compensation for purposes of
Section 409A of the Internal Revenue Code, payment of the RSUs will be made in a
manner that complies with Section 409A, which may include a six-month delay in
payment if payment is triggered as a result of a separation from service from
Kellogg Company.

Dividends: Dividends will be not earned or deemed earned on the RSUs.

Voting: The RSUs will not give their holder any voting rights, or any other
right of a holder of Kellogg Company common stock. The shares of Kellogg Company
common stock that are issued for the RSUs upon vesting will have voting rights.

Taxes: Prior to payment of the RSUs, Kellogg Company shall have the power and
right to deduct or withhold or require the participant to remit to Kellogg
Company an amount sufficient to satisfy any tax withholding obligation of the
Company. In general, income taxes will be due when the shares underlying the
RSUs are paid based on the Fair Market Value (as defined in the Plan) of the
shares on the payment date. Income recognized in connection with the payment of
RSUs will be considered taxable compensation and will be included in W2 income
for U.S. employees, T4 income for Canadian employees or the appropriate tax
reporting form for other employees. Employees may pay withholding taxes by
selling shares on the market, subject to the limitations of applicable law, or
by electing to have Kellogg Company withhold shares (and delivering to the
participant the net shares of common stock) having a Fair Market Value equal to
the amount sufficient to satisfy Kellogg Company’s minimum statutory withholding
obligations. Taxes include Federal or national, social insurance or FICA taxes,
state and local, if applicable and as required by local requirements.

Administration: Participants will not receive stock certificates when the RSUs
vest. The shares of Kellogg Company common stock issued in payment for the RSUs
will initially be held via book entry at Merrill Lynch. Those shares will be
registered in the employee’s name. Employees can change the registration of the
shares after the vesting period. Contact Merrill Lynch within in the U.S. at
1-866-866-4050 or outside the U.S. at 1-609-818-8669.

 



--------------------------------------------------------------------------------

LOGO [g487202g60r48.jpg]

 

Communication: Each participant will be provided with a written confirmation of
the RSU award and a summary of plan provisions. Participants will also receive a
notice after vesting and payment of the RSUs that explains the number of shares
issued as well as the number of shares to be sold to pay the withholding tax.

Disposition at Vesting: After the shares are issued, participants can leave the
shares with Merrill Lynch, ask Merrill Lynch to sell the shares, have a
certificate issued to the participant or have the shares electronically
transferred to another broker. Certain fees may apply to selling or transferring
shares – contact Merrill Lynch for details.

Benefits: RSU grants and income recognized in connection with payments in
respect thereof will not be included in earnings for the purposes of determining
benefits, including defined benefit pension, defined contribution retirement,
disability, life insurance and other survivor benefits.

Insiders: Insiders cannot dispose of the shares issued without prior approval of
the Legal Department and will be subject to any applicable blackout
restrictions.

Tax and Legal Issues: Prior to vesting, the Company reserves the right to
replace the RSU granted with a cash equivalent benefit if there are any adverse
tax or legal consequences for either the employee or Company related to the
ownership of Kellogg Company shares (generally for participants outside North
America). This award is also otherwise subject to the terms and conditions of
the Plan which prevails in the event of any inconsistency.

Clawback: If at any time (including after the vesting date but prior to payment)
the Committee, including any person authorized pursuant to Section 3.2 of the
Plan (any such person, an “Authorized Officer”), reasonably believes that a
participant has committed an act of misconduct as described in this Section, the
Committee or an Authorized Officer may suspend such participant’s right to
participate in an Award pending a determination of whether an act of misconduct
has been committed. If the Committee or an Authorized Officer determines such
participant has engaged in any activity that is contrary or harmful to the
interests of the Company or any of its subsidiaries, including, but not limited
to, (i) conduct relating to employment for which either criminal or civil
penalties may be sought, (ii) breaching a fiduciary duty or deliberately
disregarding any of the Company’s (or any of its subsidiaries’) policies or code
of conduct, (iii) violating the Company’s insider trading policy, (iv) accepting
employment with or serving as a consultant, advisor, or in any other capacity to
an entity or person that is in competition with or acting against the interests
of the Company or any of its subsidiaries, (v) directly or indirectly
soliciting, hiring, or otherwise encouraging any present, former, or future
employee of the Company or any of its subsidiaries to leave the Company or any
of its subsidiaries, (vi) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, or
(vii) participating in a hostile takeover attempt of the

 



--------------------------------------------------------------------------------

LOGO [g487202g60r48.jpg]

 

Company, then the grant of RSU’s under the Plan and all rights thereunder shall
terminate immediately without notice effective the date on which such
participant performs such act of misconduct, unless terminated sooner by
operation of another term or condition of this award or the Plan. In addition,
if the Committee determines that a participant engaged in an act of fraud or
intentional misconduct during employment that caused the Company to restate all
or a portion of the Company’s financial statements (“Misconduct”), such
participant may be required to repay to the Company, in cash and upon demand,
any payment in shares from the RSU Award made during the plan year of the
misstatement. The return of RSU payments is in addition to and separate from any
other relief available to the Company due to Misconduct. For anyone who is an
executive officer for purposes of Section 16 of the Exchange Act, the
determination of the Committee shall be subject to the approval of the Board of
Directors.

The rights contained in this section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a participant, or (ii) any right or obligation that the Company may have
regarding the claw back of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).

Assignability and Transfer: RSUs may not be assigned, transferred, sold,
exchanged, encumbered, pledged or otherwise hypothecated or disposed of, except
as provided in the Plan.

These terms and conditions are subject to the terms and conditions of the Plan,
and any additional terms and conditions as determined by the Compensation
Committee of the Board of Directors. Updated February 2013.

 